DISMISS; and Opinion Filed April 30, 2013.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-12-00164-CV

              BILLY LLOYD MILLER AND MELODY MILLER, Appellants
                                               V.
  ESTATE OF DON FLESHER SR., TIMOTHY JAMES BUBEL, AS INDEPENDENT
      EXECUTOR FOR ESTATE OF DON FLESHER, SR., DON FLESHER, SR.,
    INDIVIDUALLY AND D/B/A FLESHER FUNERAL HOME, CLAY FLESHER,
 INDIVIDUALLY, KRISTEN BOYD, AS HEIR OF CLAY FLESHER, AND FLESHER
                    FUNERAL HOME, INC., Appellees

                      On Appeal from the 59th Judicial District Court
                                 Grayson County, Texas
                           Trial Court Cause No. CV-090918

                            MEMORANDUM OPINION
                         Before Justices FitzGerald, Murphy, and Lewis
                                  Opinion by Justice Murphy

       The parties have filed a joint motion to dismiss this appeal in which appellants inform the

Court they no longer wish to pursue their action against appellees. Accordingly, we grant the

motion and dismiss the appeal as requested by the parties. See TEX. R. APP. P. 42.1(a)(2)(A).



                                                    /Mary Murphy/
                                                    MARY MURPHY
                                                    JUSTICE
120164F.P05
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

BILLY LLOYD MILLER AND MELODY                       On Appeal from the 59th Judicial District
MILLER, Appellants                                  Court, Grayson County, Texas
                                                    Trial Court Cause No. CV-090918.
No. 05-12-00164-CV         V.                       Opinion delivered by Justice Murphy.
                                                    Justices FitzGerald and Lewis participating.
ESTATE OF DON FLESHER SR.,
TIMOTHY JAMES BUBEL, AS
INDEPENDENT EXECUTOR FOR
ESTATE OF DON FLESHER, SR., DON
FLESHER, SR., INDIVIDUALLY AND
D/B/A FLESHER FUNERAL HOME,
CLAY FLESHER, INDIVIDUALLY,
KRISTEN BOYD, AS HEIR OF CLAY
FLESHER, AND FLESHER FUNERAL
HOME, INC., Appellees

        Based on the Court’s opinion of this date, we DISMISS the appeal. Pursuant to the
parties’ request, we ORDER that each party bear its own costs of the appeal.


       Judgment entered this 30th day of April, 2013.




                                                   /Mary Murphy/
                                                   MARY MURPHY
                                                   JUSTICE



                                               2